DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
This action is in response to the applicant’s request for continued examination filed on 30 April, 2021. Claims 1-7 are pending and examined. Claims 1 and 4 are amended.   
Response to Amendment
The Amendment filed 17 March, 2021 has been entered. Claims 1-7 remain pending in the application. Regarding the Final Office Action mailed on 06 January, 2021, Applicant’s amendments to the Claims have overcome the 35 U.S.C. 112(a) rejections previously set forth, and partially overcome the 112(b) rejections previously set forth (see Claim Rejections 35 USC 112). Applicant’s amendments to the Claims have raised new 35 USC 112 issues set forth in this office action.
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 17 March, 2021, with regard to the rejections of claim 1-7 under 35 USC 112(a) and 112(b) have been fully considered. Applicant’s amendments to the Claims have raised new 35 USC 112 issues set forth in this office action.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “…control the downstream braking actuator in at least one of a pressure increasing mode, a pressure holding mode or a pressure decreasing mode” which is not explicitly, implicitly or inherently disclosed in the specification. The closest paragraph is para 0068 of the specification, which has “…when the downstream braking actuator 14 is normal, the control mode of the braking force by the anti-skid control is determined to one of the pressure increasing mode, the holding mode, the pressure decreasing mode, and the non-reducing mode depending on a state of the braking slip of each wheel”. From the specification, the control mode is one of “the pressure increasing mode, the holding mode, the pressure decreasing mode, and the non-reducing mode” instead of “at least one of…” which could be two or more modes at 
Claim 1 recites “control the upstream braking actuator to control the upstream pressure in at least one of the pressure increasing mode, the pressure holding mode, the pressure decreasing mode…” which is not explicitly, implicitly or inherently disclosed in the specification. Similar as the downstream braking actuator of last paragraph, there is no support in the specification that the upstream braking actuator to control the upstream pressure in two or more modes at the same time. Therefore, the claim recites NEW MATTER and is rejected under 35 U.S.C. 112(a).
Claim 1 recites “when a specific abnormality in which the upstream pressure can be supplied from the upstream braking actuator to the braking force generating device of each wheel but a braking pressure in the braking force generating device of any one of the wheels cannot be decreased due to failure in a pressure decreasing valve of each wheel causing an inability to discharge brake oil into a reservoir occurs in the downstream braking actuator…” which is not explicitly, implicitly or inherently disclosed in the specification. There seems no support for the “failure in a pressure decreasing valve of each wheel causing an inability to discharge brake oil into a reservoir occurs in the downstream braking actuator” in the specification. Therefore, the claim recites NEW MATTER and is rejected under 35 U.S.C. 112(a).
Claim 1 recites “…the ECU is further configured to: 
select a control mode on a pressure increasing side, a pressure increasing side priority of selection being set higher in order of the pressure increasing mode, the pressure holding mode, the pressure decreasing mode, and the non-controlling mode, 
select a control mode on the a pressure decreasing side, a pressure decreasing side priority of selection being set higher in order of the pressure decreasing mode, the pressure holding mode, the pressure increasing mode, and the non-controlling mode, and
select a prescribed control mode (PCM) using a PCM equation…”
which is not explicitly, implicitly or inherently disclosed in the specification. The closest paragraph in the specification is para 0046 while there is no three parallel actions/steps of “select” in the paragraph that is related to “a specific abnormality”. Paragraph 0046 recites “In selecting a control mode on the pressure increasing side …and in the selection of the control mode on the pressure decreasing side…” but they are used to clarify the PCM equation, instead of being recited as actions/steps independent of the PCM equation. Therefore, the claim recites NEW MATTER and is rejected under 35 U.S.C. 112(a).
Claims 2-7 are rejected by virtue of the dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “…control the downstream braking actuator in at least one of a pressure increasing mode, a pressure holding mode or a pressure decreasing mode…a relevant wheel falls within…” which is ambiguous. Being “in at least one of a pressure increasing mode, a pressure holding mode or a pressure decreasing mode” means the actuator could be in two or more modes for the relevant wheel. It is not clear how the actuator could be in the “pressure increasing mode” and “pressure decreasing mode” at the same time for the relevant wheel. Therefore the claim is indefinite and is rejected under 35 U.S.C. 112(b). The claim is interpreted as “when the downstream braking actuator is normal, the control mode of the braking force by the anti-skid control is determined to one of the pressure increasing mode, the holding mode, the pressure decreasing mode, and the non-reducing mode depending on a state of the braking slip of each wheel” by the examiner for the purpose of examination.
 Claim 1 recites “control the upstream braking actuator to control the upstream pressure in at least one of the pressure increasing mode, the pressure holding mode, the pressure decreasing mode…” which is not ambiguous. Similar as the downstream braking actuator of last paragraph, it is not clear how the upstream braking actuator controls the upstream pressure in two or more modes at the same time. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). In addition, “the upstream pressure” and “the pressure increasing mode, the pressure holding mode, the pressure decreasing mode” lack antecedent basis. The three modes are recited in earlier limitations but are for “downstream pressure” instead of “upstream pressure”.
Claim 1 recites “when a specific abnormality in which the upstream pressure can be supplied from the upstream braking actuator to the braking force generating device of each wheel but a braking pressure in the braking force generating device of any one of the wheels cannot of each wheel causing an inability to discharge brake oil into a reservoir occurs in the downstream braking actuator…” which is ambiguous. It is not clear if it is not the “pressure decreasing valve of each wheel” fails, but just the pressure decreasing valve of the any one of the wheels fails, will it be considered as “a specific abnormality”. In addition, the plain meaning of “can” could be at least “be physically or mentally able to”, “have permission to” OR “used to indicate possibility”. It is not clear “can” or “cannot” means “(not) have the ability to”, “(not) permitted to” OR “(no) possibility”. Therefore the claim is indefinite and rejected under 35 USC 112(b). The limitation is interpreted as “…of any one of the wheels is not able to be decreased due to failure in a pressure decreasing value of the any one of the wheels…” by the examiner for the purpose of examination.
Claim 1 recites “…the ECU is further configured to: 
select a control mode on a pressure increasing side, a pressure increasing side priority of selection being set higher in order of the pressure increasing mode, the pressure holding mode, the pressure decreasing mode, and the non-controlling mode, 
select a control mode on the a pressure decreasing side, a pressure decreasing side priority of selection being set higher in order of the pressure decreasing mode, the pressure holding mode, the pressure increasing mode, and the non-controlling mode, and
select a prescribed control mode (PCM) using a PCM equation…” 
which is ambiguous. It is not clear what the ECU is going to select since there are three “select” in parallel. Will the three options all be selected or ANY one of them will be selected? It is not clear the “select” recited above is for downstream pressure, upstream pressure or something else and it is not clear the “select” is for all the wheels or the wheel with “specific abnormality”. Further, if the PCM equation is equation (1) in para 0046, the equation includes selecting a 
Claim 1 recites “…priority of selection being set higher in order of the pressure increasing mode, the pressure holding mode, the pressure decreasing mode and the non-controlling mode”. It is not clear if the priority of the listed 4 modes for pressure increasing/decreasing side are in a rising order OR decreasing order, i.e. it is not clear if “the pressure increasing mode” has the highest priority OR the “non-controlling mode” has the highest priority. Similarly, by reciting “…priority of selection being set higher in order of the pressure decreasing mode, the pressure holding mode, the pressure increasing mode and the non-controlling mode, it is not clear if the “pressure decreasing mode” has the highest priority OR the “non-controlling mode” has the highest priority.  Therefore the claim is rejected under 35 USC 112(b). Examiner assumes the modes are listed in an order of decreasing priority for the purpose of examination. 
Claim 1 recites “select a prescribed control mode (PCM) using a PCM equation which is ambiguous. There is no equation recited in the claim and in the specification there are multiple equations. It is not clear by which equation the upstream is controlled in claim 1. Therefore the claim is rejected under 35 USC 112(b). The PCM equation is interpreted as equation (1) (as described in para 0046) by the examiner for the purpose of examination. 
Claim 1 recites “…where in evaluating the PCM equation, the ECU determines a control mode for each wheel that would reduce a possibility that stability of the vehicle deteriorates, IN means selecting the control mode on the pressure increasing side by selecting the control mode out of the control mode for the two wheels in parenthesis according to the pressure increasing side priority of selection and DE means selecting the control mode on the pressure decreasing side out of  the control mode for the two wheels in parenthesis according to the pressure decreasing side  priority of selection” which is ambiguous. There is no recitation of “IN” and “DE” in the claim and it is not clear how IN and DE are related to the PCM equation. Therefore the claim is rejected under 35 USC 112(b).
Claim 1 recites using a PCM equation by the braking force control apparatus. Claims 2-3 and 5 further recites controlling using equations (4), (3) and (2) respectively, under different conditions. It is not clear when the conditions are met as in claims 2, 3 or 5, will the PCM equation of claim 1 still be used to control OR not. It seems that in claim 2-3 and 5 the selection of PCM using the PCM equation and the selection of PCM using equation 4, 3 or 2 co-exist, which makes it not clear how the vehicle is controlled. Therefore the above claims are rejected under 35 U.S.C. 112(b).
Claims 2-7 are rejected by virtue of the dependency on claim 1.
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 112(b) as set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of Kozuka et al. JP2012153266 teaches a brake ECU mounted on the vehicle for suppressing the occurrence of abnormal noise caused by brake dragging in a vehicle 
In regarding to independent claim 1, Kozuka taken either individually or in combination with other prior art of record fails to teach or render obvious when a specific abnormality in which the upstream pressure can be supplied from the upstream braking actuator to the braking force generating device of each wheel but a braking pressure in the braking force generating device of any one of the wheels cannot be decreased due to failure in a pressure decreasing valve of each wheel causing an inability to discharge brake oil into a reservoir occurs in the downstream braking actuator the ECU is further configured to: select the a control mode on a pressure increasing side, a pressure increasing side priority of selection being set higher in order of  the pressure increasing mode, the pressure holding mode,  the pressure decreasing mode, and the non-controlling mode, and  select a control mode on a pressure decreasing side, a pressure decreasing side priority of selection being set higher in order of the pressure decreasing mode, the pressure holding mode, the pressure increasing mode, and the non-controlling mode, and  select a prescribed control mode (PCM) using a PCM equation, and control the upstream braking actuator so that the upstream pressure is controlled according to the PCM, where in evaluating the PCM equation, the ECU determines the control mode for each wheel that would reduce a possibility that stability of the vehicle deteriorates, IN means selecting the control mode on the 
Examiner’s Note
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667